Citation Nr: 1020631	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  08-31 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
including as secondary to Agent Orange exposure.

2.  Entitlement to service connection for lymphoma cancer, 
including as secondary to Agent Orange exposure.

3.  Entitlement to service connection for hypertension, 
including as secondary to Agent Orange exposure and diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from August 1970 to November 
1977.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a May 2008 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Reno, 
Nevada.

In March 2010, the Veteran testified at a personal hearing at 
the RO before the undersigned Veterans Law Judge; a 
transcript of that hearing has been associated with the 
claims file.  Evidence pertinent to the matters on appeal was 
received contemporaneously with the Veteran's March 2010 
Board hearing.  The Veteran has waived initial RO 
consideration of this evidence.

A March 2010 VA Form 21-526b (Veteran's Supplemental Claim) 
reveals that the Veteran has claimed service connection for 
renal cell carcinoma.  This matter is referred to the RO for 
appropriate action.

The May 2008 rating decision granted service connection for 
chronic allergies and persistent rhinitis, and assigned a 
rating of 30 percent, effective April 26, 2007.  The Veteran 
filed a notice of disagreement with regard to the rating 
assigned for chronic allergies in the May 2008 rating 
decision, and a statement of the case was issued in August 
2008 which continued the 30 percent rating.  As clarified at 
the March 2010 Board hearing (March 2010 Board hearing 
transcript, page 9), and as indicated on his October 2008 VA 
Form 9, the Veteran has not submitted a substantive appeal as 
to the chronic allergies issue.


FINDINGS OF FACT

1.  Diabetes mellitus was initially demonstrated years after 
service, and there is no competent medical evidence of record 
relating diabetes mellitus to the Veteran's service in the 
military, including exposure to Agent Orange.

2.  Lymphoma cancer was initially demonstrated years after 
service, and there is no competent medical evidence of record 
relating lymphoma cancer to the Veteran's service in the 
military, including exposure to Agent Orange.

3.  Hypertension was initially demonstrated years after 
service, and there is no competent medical evidence of record 
relating hypertension to the Veteran's active service, 
including exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
the Veteran's active service, and may not be presumed to have 
been so incurred or aggravated, to include as due to Agent 
Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

2.  Lymphoma cancer was not incurred in or aggravated by the 
Veteran's active service, and may not be presumed to have 
been so incurred or aggravated, to include as due to Agent 
Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

3.  Hypertension was not incurred in or aggravated by the 
Veteran's active service, and may not be presumed to have 
been so incurred or aggravated, to include as due to Agent 
Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in July 2007 and November 2007 the 
Veteran was informed of the evidence and information 
necessary to substantiate the claims, the information 
required of the appellant to enable VA to obtain evidence in 
support of the claims, the assistance that VA would provide 
to obtain evidence and information in support of the claims, 
and the evidence that should be submitted if there was no 
desire for VA to obtain such evidence.  In the VCAA letters, 
the Veteran received notice regarding the assignment of a 
disability rating and/or effective date in the event of an 
award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  VCAA notice was completed prior to the 
initial AOJ adjudication of the claims.  Pelegrini.


Duty to Assist

The Veteran's service treatment and personnel records are 
associated with the claims file, as are private and VA 
medical records.  In an effort to assist the Veteran in this 
claim, the RO has followed the procedures outlined in VA Fast 
Letter 09-20 (Developing for Evidence of Herbicide Exposure 
in Haas-Related Claims from Veterans with Thailand Service 
during the Vietnam Era).  

The Board has considered whether the Veteran should be 
scheduled for a VA examination with a medical opinion 
regarding a possible relationship between the disabilities on 
appeal and the Veteran's military service.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
As the evidence does not establish that the Veteran suffered 
an injury, disease or event noted during military service 
related to the claims on appeal, the Board finds that 
affording the Veteran an examination for the purpose of 
obtaining an opinion concerning a possible relationship 
between the disabilities on appeal and the Veteran's military 
service is not appropriate in this case.

The Veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met, and the Board will address the 
merits of the claims.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Malignant tumors, diabetes mellitus, and hypertension will be 
presumed to have been incurred or aggravated in service if 
manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  This presumption is rebuttable by probative 
evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a)(6).  Furthermore, the diseases listed at 38 
C.F.R. § 3.309(e) shall, in turn, be presumptively service 
connected if this requirement is met, even though there is no 
record of such disease during service.

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a).

The Veteran asserts that he has diabetes mellitus and 
lymphoma cancer as a result of exposure to Agent Orange (and 
napalm) during his service in Thailand; he states that he has 
hypertension secondary to diabetes mellitus as well as due to 
exposure to Agent Orange.  The Veteran contends that he was 
soaked in Agent Orange when a canister of that material 
spilled on him and along the flight line when he was 
unloading material from a military aircraft in Thailand 
sometime in September 1972.  He also contends that he came 
into contact with Agent Orange when he was maintaining 
aircraft that had come into direct contact with Agent Orange.  
The Veteran has not asserted, and the available personnel 
records do not show, service in Vietnam.

The Veteran's service treatment records are negative for any 
recorded evidence of diabetes, lymphoma cancer, or 
hypertension, and the Veteran's September 1977 service 
separation examination report noted no such disability; the 
Veteran's blood pressure was recorded as 110/80.

Medical records associated with the claims file reveal that 
the Veteran was diagnosed with a low grade B-cell malignant 
lymphoma in October 1998.  An August 1998 record noted 
hypertension, and a history of diabetes was noted in a 
November 2002 private medical record; in a July 2005 record, 
the Veteran indicated that he had been a diabetic for three 
years.  While the Veteran could not recall the exact dates, 
he believed (March 2010 Board hearing transcript, pages 22-
23) he was diagnosed with hypertension and diabetes in 1995.

The RO has attempted to verify the Veteran's assertion of 
exposure to herbicides while serving in Thailand.  In a 
response to a Request for Information (VA Form 3101) dated 
March 2008, the National Personnel Records Center (NPRC) 
indicated that the Veteran had no records of exposure to 
herbicides.  The Veterans' Benefits Administration (VBA) Fast 
Letter 09-20 is associated with the claims file and provides 
updated information concerning herbicide use in Thailand 
during the Vietnam era.  A memorandum (Memorandum for the 
Record: Herbicide use in Thailand during the Vietnam Era) 
discussed in the Fast Letter 09-20 (and placed in the 
Veteran's file) reports that tactical herbicides, such as 
Agent Orange, were used at the Pranburi Military Reservation 
from April to September 1964, but not near any U.S. military 
installation or Royal Thai Air Force Base (the location of 
the Veteran's claimed exposure to Agent Orange).  Other than 
the 1964 tests on the Pranburi Military Reservation, tactical 
herbicides were not used or stored in Thailand.

At his March 2010 Board hearing, the Veteran indicated (March 
2010 Board hearing transcript, page 11) that he had never 
served in Vietnam.  He indicated that due to an accident on 
the flight line while loading aircraft he had been "soaked" 
with napalm (the Board notes that in a statement received in 
April 2008 the Veteran indicated that the napalm tank 
"contained the Agent Orange defoliant").  He essentially 
stated (March 2010 Board hearing transcript, page 15) that he 
did not immediately shower thereafter but kept working 
without changing clothes.  He also indicated (March 2010 
Board hearing transcript, page 14) that he might have been 
exposed to Agent Orange when clearing foliage from military 
aircraft that had flown out of Da Nang.

The Veteran served in Thailand during the Vietnam era.  His 
assertion regarding his contact with contaminated aircraft 
and cargo does not meet the criteria of service on the 
landmass of Vietnam to trigger the presumption that the 
Veteran was exposed to Agent Orange.  Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008).  As such, service connection for the 
disabilities on appeal as a result of exposure to Agent 
Orange is not warranted under current VA law for presumptive 
purposes.  38 C.F.R. §3.307 (a)(6).

The Board also finds that the preponderance of the evidence 
is against the claim for service connection for the 
disabilities on appeal as a result of exposure to herbicides 
on a direct basis.  There is no evidence of record that 
supports the Veteran's contentions that he was exposed to 
herbicides (or napalm) while stationed in Thailand.  In fact, 
the available records have indicated that there was no record 
of exposure to herbicides in Thailand during the period that 
the Veteran was stationed there. 

In addition, the medical evidence of record also reflects 
that the Veteran was not diagnosed with the disabilities on 
appeal until years following service, with no evidence (or 
assertion) of continual treatment for the conditions on 
appeal since his separation from service.  Moreover, no 
healthcare professional has provided an opinion suggesting a 
link between the Veteran's diabetes mellitus, lymphoma 
cancer, and hypertension and his active military service.

The Board notes that the Veteran is competent to provide 
testimony and statements (such as those made at his March 
2010 Board hearing) concerning factual matters of which he 
has first hand knowledge.  Barr v. Nicholson, 21 Vet. App. 
303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  
Further, under certain circumstances, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
However, the Veteran is not competent to say that he has any 
of the disabilities on appeal as a result of any event during 
service.  A layperson is generally not deemed competent to 
opine on a matter that requires medical knowledge, such as 
the question of whether a chronic disability is currently 
present or a determination of etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

As the medical evidence of record indicates that the Veteran 
did not have the disabilities on appeal in service, or within 
a year of discharge from service, and since the disabilities 
were not noted or complained of for years following service, 
the preponderance of the evidence is against the service 
connection claims.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence weighs against the 
claims, that doctrine is not applicable.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Service connection for diabetes mellitus, including as 
secondary to Agent Orange exposure, is denied.

Service connection for lymphoma cancer, including as 
secondary to Agent Orange exposure, is denied.

Service connection for hypertension, including as secondary 
to Agent Orange exposure and diabetes mellitus, is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


